Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a structure including a heater surrounded by a dielectric layer; a projection liner on top of the heater, the projection liner covers a top surface of the heater; a phase change material layer above the projection liner, the projection liner separates the phase change material layer from the second dielectric layer and the heater; and a top electrode contact surrounding a top portion of the phase change material layer, the top electrode contact separated from the phase change material layer by a metal liner, as in the context of claim 1.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a structure including two or more phase change memory cells separated by a dielectric layer, each of the two or more phase change memory cells comprises a phase change material layer and a heater; and two or more top electrode contacts on top of the two or more phase change memory cells, the two or more top electrode contacts are separated from the phase change memory cells by a metal liner, the two or more top electrode contacts extend vertically along sidewall portions of the phase change material layer as in the context of claim 8.


The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method including forming a heater surrounded by a second dielectric layer; depositing a projection liner on top of the heater, the projection liner covers a top surface of the heater; depositing a phase change material layer above the projection liner, the projection liner separates the phase change material layer from the second dielectric layer and the heater; and forming a top electrode contact surrounding a top portion of the phase change material layer, the top electrode contact separated from the phase change material layer by a metal liner, as in the context of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816